Citation Nr: 1109629	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In July 2009, the Veteran testified at a formal hearing over which a Decision Review Officer presided while at the RO.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim for whether countable income from 2006 to the present was properly calculated for purposes of determining eligibility for improved pension benefits.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected disability pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from a nonservice-connected disability not the result of the 
Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272, nor is the SSA income of a spouse.  Such are therefore included as countable income. Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  

In this case, the Veteran indicated in a September 2009 statement that he has unreimbursed medical expenses that have not been considered in calculating his countable income.  Specifically, the Veteran reported that his annual SSA benefits totaled $13,836 for the previous year and that he incurred $2,400 in out-of-pocket expenses for dental work.  In addition, the Veteran reported that his co-pays for medications from VA were $145.93 for the previous year.  He also reported that he had additional dental and medication costs of $539.93; however, it is unclear as to whether these costs were incurred in 2008.  

In support of his contentions, the Veteran submitted documents related to his reported unreimbursed expenses.  He submitted a September 2009 ledger from his private dentist showing that he incurred dental expenses of at least $2,400 in 2008.  The Veteran also submitted a 2008 VA Patient History Payment Report, showing a total amount paid of $236.34.  However, there is no additional evidence with regards to any other unreimbursed medical expenses reported by the Veteran.  Thus, it is unclear whether the claims file includes all of the financial information needed to decide the Veteran's claim.

Moreover, the claims file does not include any information with respect to the Veteran's verified income dated after December 2005.  In light of the Veteran's most recent report of his receipt of $13,836 annually in SSA benefits, the Board finds that it is necessary for the RO to make attempts to obtain information from the Veteran and any other relevant source regarding the Veteran's net worth and income from 2006 to the present, to include whether he may have expenses that could be excluded from countable income.  


Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC shall contact the Veteran and request that he submit a financial status report(s) documenting his assets, income and expenses, and to provide details as to the nature and worth of any assets, the amount of his monthly income and expenses, including unreimbursed medical expenses, if any, from 2006 to the present.  The Veteran should be requested to submit paystubs, state and/or federal income tax returns, and any other relevant income documentation from 2006 to the present.  The RO/AMC shall ask the Veteran to complete an income eligibility verification report (EVR) for the years 2006 forward.  Any received documents should be included in the claims folder for future review.

2.  The RO/AMC shall contact the Social Security Administration (SSA) and ask that they provide a monthly accounting of SSA benefits payments made to the Veteran from 2006 to the present, following the procedures set forth in 38 C.F.R. § 3.159.  The response(s) received, and any evidence obtained, should be associated with the record on appeal.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the RO/AMC shall readjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


